Chambers, J.,
delivered the opinion of the court.
The contract which is the foundation of the present suit, is said to want that mutuality in its stipulations, which a court of equity regards as an essential ingredient; and without which its specific performance will not be decreed.
If by any just interpretation of the contract, we could discover the defect alleged, we might hesitate to enforce it; but we cannot agree to the reasoning by which the appellants counsel would conduct us to such an inference.
He assumes, that when the appellee agreed to go to the State of Ohio, and occupy the land which is the subject of the contract, and to build a house upon it, and pay the taxes, he was induced to take upon himself these obligations, solely by those stipulations of the appellant, which are mentioned in the first part of the contract — that is to say, by demise of the property for twelve years; an assumption not justified by the language of the instrument; or by any fact or circumstance, which can aid in determining its purpose and meaning.
Where a contract consists of several distinct and separate stipulations on one side, and a legal consideration is stated on the other, it must be considered that the entire contract was in the contemplation of the parties in each particular stipulation; and formed one of the inducements therefor, and no one stipulation can be supposed to result from, or compensate for the consideration, or any portion of it, exclusive of other stipulations, unless the parties have expressly so declared: and this will be the case, whether the consideration be a sum of money to be paid in gross, or a specific act to be performed, or several payments in money, or several acts to be performed. It is impossible to say in this case, from the face of the contract, that the appellee would have agreed either to occupy the land, or to pay the taxes or to erect a house, except for this very privilege of purchasing the title, which he now seeks to enforce.
Nothing is urged, we think, to impeach the fairness of the contract; orto excuse its non-performance, and the case of White & White, 7 Gill & John. 208, shews that the courts of *153equity in Maryland will enforce such contracts, although they relate to lands not within the State, by proceeding against the person of the contracting party. The decree of the court below is therefore affirmed with costs.
DECREE AFFIRMED WITH COSTS.